Citation Nr: 1606455	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-32 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure, Agent Orange and secondary to service-connected diabetes mellitus, Type II.

2.  Entitlement to service connection for heart disease, to include as due to herbicide exposure, Agent Orange and secondary to service-connected diabetes mellitus, Type II.

3.  Entitlement to a higher initial rating for service connected diabetes mellitus, Type II, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and August 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona.  

The Veteran was scheduled for a RO hearing, but cancelled it in June 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal is remanded to obtain appropriate VA medical examinations and opinions for each of the claimed disabilities as detailed below.  

Hypertension and heart disease

The Veteran has not been afforded an examination for these claims.  In his January 2010 claim, he cited a Veterans of Foreign Wars magazine article in support of a nexus between hypertension and presumed herbicide exposure.  Although hypertension is not a disease presumptively linked to herbicide exposure, VA must consider any evidence directly establishing a nexus.  The Veteran's reference to an article indicating a positive nexus is sufficient to meet the low nexus threshold for triggering VA's duty to provide an examination.  

Regarding heart disease, ischemic heart disease is presumptively related to herbicide exposure.  The Veteran is not shown to have ischemic heart disease.  He is shown to have pericardial effusion.  Given that some forms of heart disease are presumptively related to herbicide exposure, the low nexus threshold for triggering VA's duty to provide an examination is satisfied in this instance.  A nexus opinion is needed for the claimed heart disability as well.

Diabetes mellitus, Type II

The Veteran was last afforded a VA examination for diabetes in March 2007.  Although he had a VA examination in July 2014, it was limited to diabetic peripheral neuropathy symptoms.  The current severity of any other symptoms of diabetes mellitus were not evaluated.  The representative requested another examination and in light of the age of the 2007 examination, the request is reasonable.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since November 2014 for the Veteran.

2. Request that the Veteran identify any recent non-VA medical treatment for diabetes and take appropriate action based upon his response.  

3.  Then, schedule the Veteran for a VA cardiovascular examination.  All indicated tests and studies should be conducted.  The electronic claims folder and this remand must be given to the examiner for review.

For hypertension, the examiner should indicate whether it at least as likely as not (50 percent probability or greater) that it either had its clinical onset in service, manifested within the first post service year or is otherwise related to service to specifically include herbicide exposure.

If not, is it at least as likely as not (50 percent probability or greater) caused or aggravated by his service-connected diabetes mellitus, Type II?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

For heart disease, the examiner should opine on the following:

(a) Whether it at least as likely as not (50 percent probability or greater) that the Veteran has ischemic heart disease and then whether it presents symptoms separate and distinct from any additional heart disorder.  

(b) Whether it at least as likely as not (50 percent probability or greater) any non-ischemic heart disease either had its clinical onset in service, manifested within the first post service year or is otherwise related to service, to specifically include herbicide exposure.

(c) If non-ischemic heart disease is not found related to service or manifested within the first post-service year, then is it at least as likely as not (50 percent probability or greater) caused or aggravated by his service-connected diabetes mellitus, Type II?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner must provide a detailed rationale for all opinions.  The Veteran is presumed to have been exposed to herbicides in service.  He and other lay persons are competent to report on his history of cardiac symptoms and their reports must be considered.  If the examiner rejects any lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.   

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.   (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Then, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected diabetes mellitus.  All indicated tests and studies shall be conducted.  The electronic claims folder and this remand must be given to the examiner for review.

The examiner shall report the nature and severity of all clinical manifestations of the Veteran's diabetes mellitus, including symptoms and resulting complications. 

The examiner shall specifically comment on whether the Veteran requires insulin (and the number of daily injections), oral medication, a restricted diet, or regulation of activities, and the frequency and duration of any hospitalizations for hypoglycemic reactions or ketoacidosis. 

The examiner shall also comment on whether maintenance of the Veteran's diabetes mellitus requires regular visits to a diabetic care provider, and if so, the regularity with which those visits are necessary.

The examiner must provide reasons for any opinion given and reconcile conflicting evidence.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and return the appeal to the Board as appropriate. 

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




